Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 02/04/2022 is acknowledged.  Claims 25-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “a first package width” in claim 1, “the shipping label” in claim 3, “a second package width being approximately equal to the first recess width” in claim 12, “… equal to a combined length of the first and second packages” in claim 13, “upward facing surfaces of the first and second internal packages are coplanar” in claim 14, “… equal to a second package width” in claim 15, “a third package width being … the first recess width” in claim 17, “... equal 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-19, 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Harden (2,376,916) or, in the alternative, under 35 U.S.C. 103 as obvious over Harden in view of Haugen et al. (2009/0166436; hereinafter Haugen) and/or Coe et al. (2007/0194128; hereinafter Coe) and/or Alden et al. (3,415,407; hereinafter Alden).  Harden discloses a packaging assembly (10) comprising a top section (14) and a bottom section (12).  The top section including a top body (20) defining an opening/label opening (22) and a transparent sheet insert/label cover (30) closing the label opening, and the top section being configured to removably retain a store card and a paper label/shipping label under the transparent label cover (page 1, column 2, lines 35-43).  The bottom section including a bottom body (12) having at least one recess/first package recess and the first package recess is inherently capable for accommodating at least a first internal package having a first package width is approximately equal to a first recess width.  Harden further discloses the packaging assembly formed from a plastic material with the top section may be hinged to the bottom section (page 1, column 1, lines 30-47).  Since the top section is hingedly connected to the bottom section, such packaging assembly always includes at least one fastener releasably connecting the top and bottom sections to lock the top section to the bottom section which is old and conventional in the packaging art.  To the extent that Harden fails to show at least one fastener as claimed, Haugen teaches a packaging assembly (410; Figs. 14-15) comprising a top section (432; it can be made similar to the cover 32 as shown in Fig. 6; 
As to claim 3, to the extent that the Examiner can determine the scope of the claim, Harden further discloses the label opening (22) comprises a lower perimeter (18) which is under a perimeter of the transparent label cover (30) such that edges of the label are retainable in a space between the lower perimeter and the transparent label cover (page 1, column 2, lines 35-43).
As to claim 5, Harden further discloses the top body includes a lower peripheral lip (the lower peripheral lip contacts a shoulder 16; Fig. 2) and the bottom body includes an upper peripheral lip (adjacent the rib 18), the lower and upper peripheral lips sitting side-by-side around a perimeter of a junction between the top and bottom sections.  Also, Alden further teaches the top body includes a lower peripheral lip (19; Fig. 2) and the bottom body includes an upper 
As to claims 7-8, Haugen further teaches a first package recess (132; Fig. 6) and a second package recess (132) is identically dimensioned to the first package recess.  Coe further shows a first package recess (34), a second package recess (34), and a third package recess (34) as claimed.
As to claims 12-19, each of the packaging assembly of Haugen and/or Coe is inherently capable to accommodate a first internal package and a second internal package and a third internal package as claimed.
As to claim 22, see the at least one fastener (15, 16) of Alden.
As to claims 23-24, to the extent that the packaging assembly of Harden as modified with the at least one fastener of Haugen and/or Coe and/or Alden further fails to show the at least one fastener includes a unitary molded clasp hinged to a lower edge of the lower clasp recess and having an upper clasp edge releasably secured over an upper clasp edge in the upper clasp recess and the unitary molded clasp further includes a retention tab as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging assembly of Harden as modified so the packaging assembly is constructed with the at least one fastener comprises a unitary molded clasp hinged to a lower edge of the lower clasp recess and having an upper clasp edge releasably secured over an upper clasp edge in the upper clasp recess and the unitary molded clasp further includes a retention tab as claimed for securing the top section to the bottom section and because the selection of the specific fastener for locking the top section to the bottom section such as the at least one fastener of Harden as modified from the teaching of Haugen or Coe or Alden or the at least one fastener 

Claims 9-11, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 7 or 15 above, and further in view of Tomes et al. (2010/0307942; hereinafter Tomes) and/or Claffy (2010/0224531).  The packaging assembly of Harden as modified from the teaching of Haugen and/or Coe and/or Alden comprises first and second recesses, and a shared middle wall between the first and second package recesses.  However, Harden further fails to show the shared middle wall extends upwardly for only a portion of a total depth of the first and second package recesses.  Tomes teaches a packaging assembly comprising a tray/bottom section (100) including a first package recess (109), a second package recess (108), a third package recess (107), and a shared middle wall (106, 131) between the first and second package recesses extends upwardly therebetween for only a portion of the total depth of the first and second package recesses.  Claffy teaches a packaging assembly (Fig. 1) comprising a tray/bottom section (1) including a first package recess (5), a second package recess (5), a third package recess (5), and a shared middle wall (50; Fig. 2) between the first and second package recesses extends upwardly therebetween for only a portion of the total depth of the first and second package recesses.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Tomes and/or Claffy to modify the packaging assembly of Harden as modified so the packaging assembly is constructed with the shared middle wall extends upwardly for only a portion of the total depth of the first and second package recesses to facilitate removing contents from the bottom section.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736